Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 26, 2015

                                     No. 04-15-00392-CV

                                     Joyce Ann SARRO,
                                          Appellant

                                               v.

                                     Michael A. SARRO,
                                          Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 1998-CI-03821
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
        Appellant’s brief was due to be filed with this court on September 21, 2015. This court
granted Appellant’s first motion for extension of time to file her brief until October 21, 2015.
On the due date, Appellant filed an unopposed second motion for extension of time to file her
brief until November 20, 2015, for a total extension of sixty days.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than November 20, 2015. See TEX. R. APP. P. 38.6(d).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court